The opinion of the-court was filed October 6th, 1884.'
Per Curiam.
This petition was properly quashed. Conceding that the indorsement on some of the tickets was in such form as to make them illegal ballots, yet the petition does not aver that they were cast for the respondent, nor counted as votes in his favor. It does not state the whole *185number of votes cast in tbe ward, nor tbe number improperly endorsed.
Waiving the question of the legality of the endorsement, we think the insufficiency of the petition justified the decision of the court.
Judgment affirmed.